   Case 1:11-cv-00691-LAK-RWL Document 2288 Filed 08/05/19 Page 1 of 1




                                                                                    Randy M. Mastro
                                                                                    Direct: +1 212.351.3825
                                                                                    Fax: +1 212.351.5219
                                                                                    RMastro@gibsondunn.com




August 5, 2019


VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

Re:    Chevron Corp. v. Donziger, 11 Civ. 0691 (LAK) (S.D.N.Y.)

Dear Judge Kaplan:

On August 2, 2019, the Court issued an order to Chevron Corporation (“Chevron”) to “file
proper proof of service” of Chevron’s third motion to compel discovery responses from non-
party Ms. Laura Miller. Dkt. 2282. I write as Chevron’s counsel to apprise Your Honor that
Chevron filed with the Court on Friday an Affidavit of Service showing that Chevron caused
a process agent to serve Ms. Miller by “delivering a true copy [of Chevron’s motion] to said
witness personally” on July 24. Dkt. 2284. Under Federal Rule of Civil Procedure
5(b)(2)(A), “handing [a motion] to [a] person” is sufficient to effect service of the motion on
that person. On August 1, 2019, Ms. Miller effectively confirmed she received service: she
contacted Chevron’s counsel to request that Chevron provide her a second copy of the
motion because she misplaced it. See Ex. 1. As a courtesy to Ms. Miller, on August 2,
Chevron sent her a second copy by Federal Express next-day delivery. Chevron also
confirmed in a response email to Ms. Miller that her filing deadline had passed on July 26.
Id. As always, we appreciate the Court’s consideration.


Respectfully,


/s/ Randy M. Mastro
Randy M. Mastro

Attachment
